DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on May. 18, 2018. Applicant’s requests for USPTO to retrieve electronic priority applications are received on Feb. 04, 2019 and Apr. 08, 2021. It is noted, however, an attempt by the office to electronically retrieve, under the priority document exchange program, the foreign application KR 10–2018–0057158 to which priority is claimed has failed on Apr. 15, 2021.  
The examiner respectfully requests the applicant to submit the foreign priority documents to USPTO at their earliest convenience. 
Claim Objections
Claim 1 is objected to because of the following informalities: 
The phrase “consisting essentially” should be “consisting essentially of.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being obvious over Lei, CN 204717865 (“Lei”)1 in view of Katayama, JP 06221632 (“Katayama”)2, Santen et al., US 2,611,051 (“Santen”) and optionally in view of Choi et al., US 2011/0291305 (“Choi”). Claims 2 and 4 are rejected under 35 U.S.C. 103 as being obvious over Lei in view of Katayama, Santen, Kwon, CN 206229102 (“Kwon”)3, and optionally in view of Choi. Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Lei in view of Katayama, Santen, Bender, US 2009/0107484 (“Bender”), and optionally in view of Choi. 
Claim 1 is directed to an air purifier consisting essentially of a case. The case has one side formed with an air inlet. The other side of the case is formed with an air outlet. A lower 
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. MPEP 2111.03(Ⅲ). “Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’” MPEP 2111.03(III). Here, the applicant does not explicitly disclose what the basic and novel characteristics actually are in the instant specification or claims. Spec. dated Feb. 04, 2019 (“Spec.”) and claims dated Mar. 30, 2021 (“Claims”). Therefore, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." MPEP 2111.03(Ⅲ). 
Lei discloses an air clarifier comprising a case (shell 1 , Lei Fig. 1,p. 1), with one side formed with an air inlet (an air opening end, id. at annotated Fig. 1, p. 1), the other side formed with an air outlet  (an air inlet end, id. at annotated Fig. 1, p. 1), a filter  (first filter meshes 6, id. at Fig. 1, p. 2) and a support part (i.e., fixing sucking disk 12) formed on the lower surface of the shell 1 to support the shell 1. Id. at Fig. 1, p. 2. Lei further discloses a wind wheel 3 that rotates after being subject to wind. Id.
Lei does not disclose a rudder connected to the upper surface of the case (shell 1, Lei Fig. 1, p. 1) and that the rudder adjusts directions according to wind. Additionally, Lei does not disclose that the support part (fixing sucking disk 12, id. at Fig. 1, p. 2) is coupled to a coupling recess formed on the lower surface of the case (shell 1, id. at Fig. 1, p. 1) to support the case or that the coupling recess includes a rotating body connected so that the case (shell 1, id. at Fig. 1, p. 1) rotates. However, Lei teaches that the device can be placed on the roof of a building, with wind rotating the wheel 3.  Id.
For the first issue, in the analogous art of air passage devices utilizing wind power that intended to be installed on top of the roof, Katayama discloses a ventilating device that changes direction depending on wind direction. Katayama p. 1. Katayama also discloses a rudder connected to an upper surface of the case (direction-detecting plate D attached on the upper surface of the hood A, id. at Fig. 6, p. 2) and adjusts a direction so that the case (hood A, id. at Fig. 6, p. 2) rotates according to a wind direction (direction-detecting plate D detects the direction of the wind and directs the hood to rotate according to the wind direction, id. at Fig. 6, p. 2).
For the second issue, in the analogous art of devices that are attached to the roof of a building that operate utilizing wind power, Santen discloses a support part (bearing sleeve 2, Santen Fig. 1, col. 4, ll. 19–24), which is coupled to a coupling recess (the recess in fitting 6, id. at Fig. 1, col. 4, ll. 19–24) and the coupling recess includes a rotating body (thrust bearing 20, id. at Fig. 1, col. 4, ll. 19–24) to facilitate the rotating device rotate. 
Since Lei teaches that its wind wheel 3 is powered by the wind, a person of ordinary skill in the art would understand that the wind wheel 3 should be pointed in the direction of wind. For the fact that all the devices are intended to be located on the top of the roof of a building, it 
Therefore, Lei in view of Katayama and Santen teaches the limitation of claim 1:
“An air purifier (air clarifier, Lei Fig. 1, p. 1), consisting essentially of: 
a case (shell 1, Lei Fig. 1,p. 1), which has one side formed with an air inlet (an air opening end, id. at annotated Fig. 1, p. 1), the other side formed with an air outlet (an air inlet end, id. at annotated Fig. 1, p. 1), and a lower surface formed with a coupling recess (it would have been obvious to include Santen’s fitting 6 on the lower surface of Lei’s shell 1 for the reasons stated above, Santen at Fig. 1, col. 4, ll. 19–24):
a filter (second filter meshes 7, Lei Fig. 1, p. 2), which is mounted to the other side of the case4; 
a support part (bearing sleeve 2, Santen Fig. 1, col. 4, ll. 19–24), which is coupled to the coupling recess (the recess in fitting 6, id. at Fig. 1, col. 4, ll. 19–24) wherein the support part is formed on the lower surface of the case to support the case, and wherein the coupling recess includes a rotating body (thrust bearing 20, id. at Fig. 1, col. 4, ll. 19–24) connected so that the case rotates (it would have been obvious to include Santen’s bearing sleeve 2 and couple it with 
and a rudder, which is connected to an upper surface of the case and adjusts a direction so that the case rotates according to a wind direction (it would have been obvious to connect Katayama’s direction detection plate D to an upper surface of Lei’s shell 1 in the same way as Katayama’s direction detection plate connect to Katayama’s upper surface of the hood A so that Lei’s shell rotates according to the wind direction, Katayama, p. 4).”


    PNG
    media_image1.png
    710
    1008
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    598
    799
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    627
    737
    media_image3.png
    Greyscale

Claim 2 requires that the air purifier of claim 1, wherein the filter is a roll filter, includes one pair of rollers mounted to an upper portion and a lower portion of an end portion of the other side of the case, and is wound around the roller. 
While Lei in view of Katayama and Santen teaches a filter meshes 7 mounted to the other side of the shell 1 (Lei Fig. 1, p. 2), Lei in view of Katayama and Santen does not teach that the filter is a roll filter or one pair of rollers mounted to an upper and lower portion of the an end portion of the other side of shell 1.   However, in the analogous art of air purifiers, Kwon teaches a roller type filter 31 (Kwon Fig. 4, p. 3) with one pair of rollers (drum 33, Kwon Fig. 4, p. 3) mounted to an upper portion (first support sheet material 13, Kwon, Fig. 4, p. 3) and a lower portion (second support sheet material 14, Kwon, Fig. 4, p. 3). Kwon further teaches that the roll filter is wound around the roller (ends curling of the filter element, Kwon Fig. 4, p. 1). Additionally, Kwon teaches that roller type filter has the benefits of improved air filter efficiency, extended replacement cycle of built-in filter, and ease of use. Kwon p. 1. It would have been obvious to modify Lei’s filter meshes 7 to be a roller type filter as disclosed by Kwon for the benefits of improved air filter efficiency, extended replacement cycle of built-in filter and ease of use. Kwon p. 1. 
Claim 3 requires that the rotating body rotates 360˚.  
While Lei in view of Katayama and Santen teaches that the rotating body (modified shell 1) rotates according to wind direction, Lei in view of Katayama and Jun does not explicitly teach that modified shell 1 rotates 360 degrees. However, the examiner takes the position that it would have been obvious that the modified shell 1 will rotate 360˚ since Katayama discloses that the case rotates according to the wind direction.  Wind could come in all directions and thus the shell 1 rotates 360˚. 
Lei in view of Katayama, Santen and Kwon teaches the limitation of claim 4: 
“The air purifier of claim 1, wherein the rudder includes a rudder body part (see Katayama’s direction detection plate D in annotated Fig. 6 above) and a rudder wing part (see Katayama’s direction detection plate D  in annotated Fig. 6 above), a portion from one side to the other side of a lower end of the rudder body part is connected from a center portion of the case to the other side of the case (lower end of direction detection plate D is connected to the Lei’s shell 1 from a center portion of the Lei’s shell 1 to the other side of Lei’s shell 1 the same way as the direction detection plate D connects from a center portion of Katayama’s shell A to the other side of Katayama’s shell A), and
a curvature of a lower end of one side of the rudder wing part facing the roller is the same as a curvature of the roller5.”
Claim 5 requires that the coupling recess is formed at a point of 5 to 45% of a vertical length of the upper surface of the case in a direction of the air inlet in a center of the lower surface of the case.  
While Lei in view of Katayama, Santen and Kwon does not explicitly teach that the coupling recess is formed at a point of 5 to 45% of a vertical length of the upper surface of the case in a direction of the air inlet in a center of the lower surface of the case, in the analogous art of outdoor device that rotates according to wind, Bender teaches adding a fin to one edge of the solar array 30 to create an unbalanced area and enable the solar collector to act as a weather vane and direct towards the wind. Bender Fig. 4, [0038].   It is well within the ambit of one of See MPEP 2144.05(II).
Response to Arguments
Prior Art Rejections
Claims 1–5 are pending. Claims 1–5 are rejected for the reasons stated above.  
The Applicants has amended claim 1 to recite the limitation of “consisting essentially of” language. Applicant Rem. dated Mar. 30, 2021 (“Applicant Rem.”) 1. The applicant argues that the instant invention is wholly passive filtration without any internal moving parts to filter the air. Id. at 1. The applicant argues that the only movement in the present invention is the rotation of the entire case 110 containing the filter to face into the direction of the wind for the necessary optimal air flow to filter the incoming air. Id. at 1. The applicant also argues that Lei’s device is complex in that it comprises internally positioned wind wheel 3 and Lei’s support is a fixed support “sucking disk 12.” Id. at 1. Additionally, the applicant argues that there are other structural difference such as Lei’s support 12 attached to the removable disposal tray 11, water/tank 8, and water wheel 9 and baffle 10. The applicant indicates that those are the essential elements of Lei and therefore should be excluded by the “consisting essentially” language of the instant claim 1. Id. at 1.
This is not found persuasive. 
Firstly, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. MPEP 2111.03(Ⅲ). “Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’” MPEP 2111.03(III).
Here, the applicant does not explicitly disclose what the basic and novel characteristics actually are in the instant specification or claims. Spec. and Claims. Therefore, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." MPEP 2111.03(Ⅲ).
Secondly, the applicants indicated that the instant invention is “entirely and wholly passive filtration without any internal moving parts to filter the air.” Applicant Rem. 1. The applicants also indicated in the specification that the invention is to provide an outdoor air purifier that rotates in a blowing direction of wind and purifies fine dust, yellow dust, heavy metal and the like existing in the air through a filter. Spec. 1. The examiner respectively pointed out that Lei’s removable disposal tray 11, water tank 8, wind wheel 9 and  baffle 10 serve the same function as the instant invention, which is  filtering outdoor air and purifying fine dust, yellow dust, heavy metal and the like exiting in the air because Lei’s device is a pneumatic type open-air purifier. Lei Fig. 1, p. 1. Additionally, Lei’s wind wheel 9 is a passive filtration device that is activated by wind to blank large particles (i.e., functions as a coarse filter) and to direct air flowing through the filter. Lei’s wind wheel 9 therefore does not materially affect the wind powered filtration. Furthermore, it is noted that Lei’s pneumatic type open-air purifier would still function as an outdoor air purifier without the parts of removable disposal tray 11, water tank 8, 
The applicant also argues that one cannot combine the teaching of Katayama to modify Lei in the manner asserted in the rejection because Lei’s sucking disk 12 is fixed and there is no reason or motivation to modify Lei to rotate in the direction of the wind by providing Lei with a rudder and further combine the rotatable coupling of Santen with Lei. Additionally, the applicant argues that Santen is not analogous art as Santern is not a wind power device but a wind activated device directed to the electric rotary switch for a wind vane that is used for wind telemetry. Id. at 1.
This is not found persuasive. While Lei’s sucking disk 12 is fixed, it does not affect the fact that Lei’s device is a pneumatic type open-air purifier, which does not consume electric power. Lei Fig. 1, p. 1. As a pneumatic type open-air purifier, Lei’s device would function best when subjected to maximum wind. Id. Fig. 1, p. 2.  It would therefore have been obvious for one of ordinary skill in the art to be motivated to modify Lei’s air purifier to rotate in the direction of wind. On the other hand, Katayama’s rudder is known in the wind power art to detect wind directions while rotatable coupling of Santen would facilitate the rotation of Lei’s air purifier in response of wind. 
In response to applicant’s argument that “Santen is not analogous art as Santen is not a wind power device but a wind activated device directed to the electric rotary switch for a wind vane that is used for wind telemetry,” the examiner respectfully disagrees. Wind power device essentially is a wind activated device because both device is activated by wind power. Additionally, Santen’s electric rotary switch is installed for wind telemetry, which is used to 
The applicant further argues that the Kwon reference cannot be combined to modify Lei because Kwon is directed to a filter for covering a fixed opening like a window of a building and not to an internal filter inside a case like the present invention. Id. at 2. The applicant use the same rational to argue that the Bender reference is irrelevant as it is directed to a solar panel, which is not analogous at to filters. Id. at 2. 
The applicant’s arguments are not found persuasive.
For the Kwon reference, Kwon discloses that its filter is directed to high efficiency cylinder type fore filter systems. Kwon Fig. 4, p. 1. Kwon does not limit the use of its filter to fixed openings like a window of a building. Additionally, there is no evidence showing that Kwon’s filter cannot be used as an internal filter inside a case like the present invention. It would have been obvious for one of ordinary skill in the art to use Kwon’s filter in the present invention for the benefits of improved air filter efficiency, extended replacement cycle of built-in filter, and Id. at p. 1. Additionally, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem). Here, both references are directed to filters Or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). Kwon is pertinent to the problem face by the inventor as it discloses high efficiency filter systems. MPEP 2141.01(A)(I). 
For the Bender reference, while the entire Bender invention is directed to a solar collector systems, Bender discloses an embodiment of adding a fin to one edge of the solar array 30 to create an unbalanced area and enable the solar collector to act as a weather vane and direct towards the wind. Bender Fig. 4, [0038]. The Bender reference is therefore believed to be analogous art as it directs to weather vanes that rotates towards the wind. Additionally, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem). Here, both references are directed to wind activated rotating apparatus Or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). Bender is pertinent to the problem face by the inventor as it discloses wind activated rotating systems. MPEP 2141.01(A)(I).
Priority
The office action summary acknowledges applicant's claim for foreign priority based on an application filed in Korea on May. 18, 2018. The office action further indicated that NONE of the certified copies of the priority documents have been received.  Therefore, the request for applicant to submit a certified copy of the priority documents remains in effect. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 







/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lei is located in the record as the 5-page Foreign Reference dated Sep. 4, 2020. Lei’s corresponding machine translation is located in the record as the 4-page Non Patent Literature dated Sep.4, 2020.  The examiner relies on the machine translation for text interpretation and the original document for figure interpretation. 
        2 Katayama is located in the record as the 9-page Foreign Reference dated Sep. 4, 2020. Katayama’s corresponding machine translation is located in the record as the 8-page Non Patent Literature dated Sep.4, 2020.  The examiner relies on the machine translation for text interpretation and the original document for figure interpretation.
        3 Kwon is located in the record as the 9-page Foreign Reference dated Sep. 4, 2020. Kwon’s corresponding machine translation is located in the record as the 5-page Non Patent Literature dated Sep.4, 2020.  The examiner relies on the machine translation for text interpretation and the original document for figure interpretation.
        4 The Examiner takes the position that the area of Lei’s shell 1 bounded by box 11 corresponds to the “case” and therefore the second filter 7 is located at the other side of the case opposite from the inlet.  This interpretation is consistent with the reference because Lei discloses a water tank 8 located at the air outlet, and it would been obvious for the reservoir 8 to be removable from Lei’s shell 1 because separation of parts. MPEP 2144.04(V)(D). Additionally, it would have been obvious for the reservoir 8 to be removable from Lei’s shell 1 because it is common within the art for a humidifier reservoir to be removable from a humidifying apparatus so that the reservoir can be refilled with water. See e.g., Choi [0067].  
        5 While Lei in view of Katayama, Kim and Kwon does not explicitly teach that a curvature of a lower end of one side of the rudder wing part facing the roller is the same as a curvature of the roller, it is well within the ambit of one of ordinary skill in the art to cut a notch at the lower end of one side of Katayama’s direction detection plate D facing Kwon’s drum 33 to accommodate Kwon’s drum 33, which would give the same curvature for the direction detection plate D and Kwon’s drum 33 around the matching area.